Arnold&Porter                                                               Sara L. Shudofsky
                                                                            +1 212.836.7922 Direct
                                                                            Sara.Shudofsky@arnoldporter.com




                                                          November 1, 2018

         BY ECF

         The Honorable Allyne R. Ross
         United States District Court for the
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                 Re:     Semyon Grinblat v. Nor Cooper Service Center Inc. and BP Products
                         North America Inc., Case No. 1:18-cv-05000-ARR-RML

         Dear Judge Ross:

                 I am counsel for defendant BP Products North America Inc. (“BP”) in the above-
         referenced action. I write pursuant to Paragraph I(E) of Your Honor’s Individual
         Practices and Rules to request a 24-day extension of BP’s deadline to respond to the
         complaint, from November 2, 2018, to November 26, 2018. I have spoken with counsel
         for defendant Nor Cooper Service Center Inc. (“Nor Cooper”), and Nor Cooper joins in
         this request.

                The parties have been engaged in discussions related to settlement of this action.
         The additional time is requested to allow the parties to continue those negotiations in an
         attempt to resolve the action before a response to the complaint is due.

                 This is defendants’ second request for an extension. Plaintiff has consented to
         this request. Defendants’ original response deadline was October 3, 2018. The Court
         granted defendants’ request to extend their response deadline by thirty days to November
         2, 2018. There are presently no scheduled conferences in this action.

                 We thank the Court for its consideration of this request.

                                                          Respectfully submitted,

                                                          /s/ Sara L. Shudofsky

         cc:     Michael Grinblat, Esq. (by ECF)
                 Adam Ford, Esq. (by email)
                 Nor Cooper Service Center Inc. (by regular mail)


I   Arnold & Porter Kaye Scholer LLP
    250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
